THOMPSON, Judge.
Bruce Wayne Young appeals his convictions and sentences for two counts of sexual battery on a child by a person in familial or custodial authority1 and for possession of a videotape showing sexual activity with a child.2 We affirm the convictions and the sentences imposed for the sexual battery counts, but we remand for correction of the sentence imposed for possession of the videotape.
During sentencing, the trial court announced concurrent sentences of ten years imprisonment followed by ten years probation for the sexual battery counts, and five years imprisonment for possession of the videotape. The written sentence for possession of the videotape does not, however, comport with the court’s oral pronouncement in that it reflects an additional five year probationary period. Accordingly, we remand for resolution of the discrepancy. See Biles v. State, 693 So.2d 701 (Fla. 5th DCA 1997).
AFFIRMED in part; REVERSED in part; and REMANDED for clarification.
W. SHARP and GOSHORN, JJ., concur.

. § 794.01 l(a)(b), Fla. Stat. (1993).


. § 827.071(5), Fla. Stat. (1995).